DETAILED ACTION

This action is made FINAL in response to the amendments filed on 5/20/2021

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9 – 12, and 16 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macready et al (US 2014/0187427).
As to claim 1, Macready et al teaches a system (paragraph [0044]...hybrid computer system (i.e., a hybrid problem solving system)) comprising:
a memory that stores computer executable components (paragraph [0029]...system memory [1108]); 
and a processor (paragraph [0189]...digital processor 1106) that executes the computer executable components stored in the memory, wherein the computer executable components (paragraph [0189]...system memory 1108 stores a set of modules 1131, 1132, 1133, 1134, and 1135, each of which may include a respective set of instructions executable by digital processor 1106) comprise:
a reduction component (paragraph [0188]...software modules 1131-1135) that reduces (paragraph [0189]...minimized ; paragraph [0095]...at 702, an iteration cycle is initiated to determine a bit string that at least approximately minimizes the function, e.g., a bit string that at least approximately minimizes the real number value output from the function) a first computing problem (paragraph [0095]... at 701 a function is defined via the digital computer/classical computer. The function may receive a bit string indicating binary states of a number of function parameters as an input and may provide a real number value as an output ; Examiner’s Note: Defining a Function is the first computing problem and the reduction component minimizes said function (first computing problem) ) of a problem type (paragraph [0189]...at least one objective function) to a second computing problem (paragraph [0095]...at 703, bit strings are generated via the quantum processor, where each bit in a bit string corresponds to a state of a respective qubit in the quantum processor. Bit strings may be generated via, for example, adiabatic quantum computer and/or quantum annealing. At 704, the bit strings generated by the quantum processor are processed by the digital computer. Processing the bit strings may include determining a respective real number value output by the function for each bit string, or for a subset of the bit strings) of the problem type, wherein the first computing problem is not executable by a quantum circuit (paragraph [0095]...at 701 a function is defined via the digital computer/classical computer), and second computing problem is executable by the quantum circuit (paragraph [0189]...quantum processor 1103);
an execution component (paragraph [0188]...programming subsystem 1161, evolution subsystem 1162, and readout subsystem 1163) that facilitates execution of the second computing problem by the quantum circuit at a quantum computer (paragraph [0018]...the system may further include a programming subsystem that programs the quantum processor with the configuration of programmable parameters; an evolution subsystem that evolves the quantum processor; and a readout subsystem that reads out a state of the quantum processor), the execution of the quantum circuit resulting in a first output (paragraph [0025]...reading out first state ; paragraph [0095]...the bit string that satisfies the exit criterion is returned via the digital computer ; (paragraph [0188]... readout subsystem 1163) corresponding to the second computing problem; and
paragraph [0188]...evolution subsystem 1162 ; paragraph [0090]... evolving the quantum processor may involve performing at least one of adiabatic quantum computation and/or quantum annealing via the quantum processor, in which case evolving the quantum processor may include evolving a disordering signal that contributes off-diagonal terms to the system's Hamiltonian until, at the end of the evolution, the system is predominantly ordered with diagonal terms in the system's Hamiltonian dominating any off-diagonal terms. For example, at the end of the evolution the off-diagonal terms in the system's Hamiltonian may be substantially zero, whereas at some point earlier in the evolution (i.e., at some point where the annealing schedule s is less than 1, such as when s is near to but greater than zero, or when s .about.0.5) the off-diagonal terms in the system's Hamiltonian may dominate any diagonal terms)  that maps the first output to a second output (paragraph [0025]...reading out second state ; paragraph [0188]... readout subsystem 1163)  corresponding to the first computing problem.

As to claim 2, Macready et al teaches the system, wherein the problem type (paragraph [0189]...at least one objective function) belongs to a class in which respective problems of the class are reducible to each other (paragraph [0017]...the problem may include an at least approximate minimization of an objective function and determining an at least approximate solution to the problem via the digital computer may include determining an at least approximate minimization of the objective function via the digital computer. Processing the at least one sample via the digital computer may include determining a respective result of the problem that corresponds to each sample via the digital computer, and processing the at least one additional sample via the digital computer may include determining a respective result of the problem that corresponds to each additional sample via the digital computer. Determining an at least approximate solution to the problem via the digital computer may include returning a sample from the at least one additional sample if the result of the problem that corresponds to the sample from the at least one additional sample satisfies at least one solution criterion).

As to claim 4, Macready et al teaches the system, wherein the computer executable components (paragraph [0029]...system memory [1108]) further comprise:
an input mapping component (paragraph [0030]...manual input of instructions by a user) that transforms an input of the first computing problem (paragraph [0095]... at 701 a function is defined via the digital computer/classical computer. The function may receive a bit string indicating binary states of a number of function parameters as an input and may provide a real number value as an output)   to an input of the second computing problem (paragraph [0095]...at 703, bit strings are generated via the quantum processor, where each bit in a bit string corresponds to a state of a respective qubit in the quantum processor. Bit strings may be generated via, for example, adiabatic quantum computer and/or quantum annealing. At 704, the bit strings generated by the quantum processor are processed by the digital computer. Processing the bit strings may include determining a respective real number value output by the function for each bit string, or for a subset of the bit strings), wherein the input mapping component facilitates generation of the input of the second computing problem independently of a level of knowledge of the second computing problem by a user of the system (paragraph [0082]...a user may interact with the abstraction module via a client library module, and the abstraction module may interact with a quantum processor via a machine language module ; paragraph [0184]... a user requires no knowledge of the operation of the quantum processor itself and may simply treat the quantum processor as a "black box" source of samples. In other words, the user does not need to learn to formulate their problem in terms of the h.sub.i and J.sub.ij programmable parameters of the quantum processor (i.e., the machine language of the quantum processor); rather, the user may only need to formulate their objective function so that it receives bit strings as inputs and returns numeric values as outputs ; paragraph [0191]... other words, abstraction module 1132 "abstracts away" the intricate details of programming the quantum processor from the programmer/user and enables general problem types (i.e., general "blackbox" functions) to be defined for interaction with quantum processor 1103. Abstraction module 1132 may automatically invoke machine language module 1131 to translate some aspect of processing an objective function (e.g., defined by a user) into the machine language of quantum processor 1103. In other words, machine language module 1131 may generate programming instructions in the machine language of quantum processor 1103 for execution by programming subsystem 1161 automatically in response to an invocation by abstraction module 1132. Abstraction module 1132 may "process an objective function" by employing any or all of the methods, acts, sub-acts, techniques, and/or algorithms described above, including but not limited to: methods 300-900 and/or their corresponding acts and sub-acts, algorithms 1-7, and the various examples of modeling a problem or population described previously).

As to claim 9, Macready et al teaches the system wherein the input mapping component (paragraph [0188]...evolution subsystem 1162 ; paragraph [0090]... evolving the quantum processor may involve performing at least one of adiabatic quantum computation and/or quantum annealing via the quantum processor, in which case evolving the quantum processor may include evolving a disordering signal that contributes off-diagonal terms to the system's Hamiltonian until, at the end of the evolution, the system is predominantly ordered with diagonal terms in the system's Hamiltonian dominating any off-diagonal terms. For example, at the end of the evolution the off-diagonal terms in the system's Hamiltonian may be substantially zero, whereas at some point earlier in the evolution (i.e., at some point where the annealing schedule s is less than 1, such as when s is near to but greater than zero, or when s .about.0.5) the off-diagonal terms in the system's Hamiltonian may dominate any diagonal terms) maps the input of the first computing problem (paragraph [0095]... at 701 a function is defined via the digital computer/classical computer. The function may receive a bit string indicating binary states of a number of function parameters as an input and may provide a real number value as an output) of a problem type (paragraph [0189]...at least one objective function) to the input of the second computing problem (paragraph [0095]...at 703, bit strings are generated via the quantum processor, where each bit in a bit string corresponds to a state of a respective qubit in the quantum processor. Bit strings may be generated via, for example, adiabatic quantum computer and/or quantum annealing. At 704, the bit strings generated by the quantum processor are processed by the digital computer. Processing the bit strings may include determining a respective real number value output by the function for each bit string, or for a subset of the bit strings) based on a reduction mapping (paragraph [0128]...the basic models discussed above may be improved by using different mappings from variables to qubits); and the computer executable components further comprise an output mapping component that maps the first output to the second output based on the reduction mapping (paragraph [0158]...all that is necessary is that a mapping (such as a function) between inputs to and outputs from the problem be provided. The function itself may be provided and/or treated as a "blackbox" that maps inputs to outputs, where the problem may be defined, for example, as determining an input to the blackbox function that produces a minimum (or an at least approximate minimum) output from the blackbox function ; paragraph [0167]... a digital computer may be used to define an objective function (e.g., a blackbox function) that receives a bit string as an input and returns a real number as an output. The present systems and methods may be employed to minimize any such objective function; however, in some embodiments it may be advantageous to ensure the objective function is smooth so that small changes in the input bit string produce small changes in the real number output).

Claim 10 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 11 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 12 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 



Claim 17 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 18 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macready et al (US 2014/0187427) in view of McKibben (US 2016/0338075).
As to claim 3, Macready et al teaches a system (paragraph [0044]...hybrid computer system (i.e., a hybrid problem solving system)) comprising: a problem type (paragraph [0189]...at least one objective function).
Macready et al fails to explicitly show/teach that the problem type is a nondeterministic polynomial (NP)-complete problem type.
However, McKibben teaches the a problem type is a nondeterministic polynomial (NP)-complete problem type (paragraph [0045]...quantum computer 103 is in communication with the cloud system 110, creating a hybrid quantum-conventional computing system. The advantages of this hybrid quantum-conventional computing architecture include: [0046] Computational problems in the present hybrid system may be directed to the processing system (quantum or conventional), based on which processing system is best suited to tackle the particular problem or aspect of the problem. For example, a quantum processing systems are better suited for non-deterministic polynomial-time hard (NP-hard) problems, while conventional computational systems are for polynomial time problems (see below for additional details). This can minimize processing cost and setup, and enable an organic progression from conventional to quantum computating).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Macready et al’s problem type to be a nondeterministic polynomial (NP)-complete problem type, as in McKibben, .

Claims 5 – 9, 13 – 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Macready et al (US 2014/0187427) in view of Fleischer et al (US 2018/0032896).
As to claim 5, Macready et al teaches the system, wherein the computer executable components (paragraph [0029]...system memory [1108]) further comprise: a construction component (paragraph [0017]...constructing a model) that generates configuration data for construction of the quantum circuit by the quantum computer (paragraph [0017]...generating at least one sample via the quantum processor may include performing at least one of adiabatic quantum computation or quantum annealing via the quantum processor. The method may also include constructing a model of the problem via the digital computer and evolving the model via the digital computer based at least partially on the processing of the at least one additional sample via the digital computer), wherein the quantum circuit (paragraph [0189]...quantum processor 1103) comprises an oracle marking subcircuit (paragraph [0073]...the objective may include an oracle (i.e., a mechanism used by software engineers to determine whether a test has passed or failed). Thus, even though the quantum processor being employed may intrinsically solve a specific native problem (e.g., an Ising spin glass problem or a QUBO problem), in the present systems and methods there is no need to re-cast the objective function in an intermediate formulation that maps directly to the native problem of the quantum processor) and an amplitude amplification subcircuit.
Macready et al fails to explicitly show/teach that the quantum circuit comprises an amplitude amplification subcircuit.
However, Fleischer et al teaches Macready et al fails to explicitly show/teach that the quantum circuit (paragraph [0107]...quantum algorithms includes the translation of existing quantum algorithms (such as Grover's search algorithm and Shor's method of factoring) to beam propagation as well as the development of new approaches to quantum computation) comprises an oracle marking subcircuit (paragraph [0107]... an "oracle" chooses which information element is to be found) and an amplitude amplification subcircuit (paragraph [0107]... an "inverse amplitude amplification" step isolates the desired element by reversing its phase and amplifying its amplitude).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Macready et al’s quantum circuit to comprises an amplitude amplification subcircuit, as in Fleischer et al, increasing the probability of detecting a desired element.

	As to claim 6, modified Macready et al teaches the system, wherein the construction component (paragraph [0017]...constructing a model) generates configuration data for the oracle marking subcircuit (paragraph [0073]...the objective may include an oracle (i.e., a mechanism used by software engineers to determine whether a test has passed or failed). Thus, even though the quantum processor being employed may intrinsically solve a specific native problem (e.g., an Ising spin glass problem or a QUBO problem), in the present systems and methods there is no need to re-cast the objective function in an intermediate formulation that maps directly to the native problem of the quantum processor) by converting respective elements of the second computing problem (paragraph [0095]...at 703, bit strings are generated via the quantum processor, where each bit in a bit string corresponds to a state of a respective qubit in the quantum processor. Bit strings may be generated via, for example, adiabatic quantum computer and/or quantum annealing. At 704, the bit strings generated by the quantum processor are processed by the digital computer. Processing the bit strings may include determining a respective real number value output by the function for each bit string, or for a subset of the bit strings) via at least one of Pauli-X quantum gates (paragraph [0057]... Pauli x-matrix) or N-th order controlled-not (CNX) quantum gates (paragraph [0324]...gate-model quantum computation).

As to claim 7, modified Macready et al teaches the system wherein the construction component (paragraph [0017]...constructing a model) generates configuration data for a CNX quantum gate (paragraph [0324]...gate-model quantum computation) by combining (paragraph [0069]...particularly useful in solving combinatorial optimization problems) a number N of controlled-controlled-not (CCX) quantum gates and respectively corresponding ancillary qubits (paragraph [0106]... The number of variables n may, for example, be larger than the number of qubits available in the quantum processor. An initially random population of configurations [s.sub.i] may be generated, and corresponding objective values [G.sub.i] may be obtained by evaluating G(s) on all elements of the population. The population may be filtered to, for example, identify the best (i.e., lowest objective value) configurations. Based on the best configurations within the population a new population may be generated. The new population may be constructed to share attributes common in the current best configurations. In this way, the new population may be biased towards further decrease of the objective. A model capturing the statistical commonalities of good configurations may be constructed, and the quantum processor may be used to generate a new population having characteristics captured in the model).

As to claim 8, modified Macready et al teaches the system wherein the
the construction component (paragraph [0017]...constructing a model) generates configuration data for the amplitude amplification subcircuit (Fleischer et al paragraph [0107]... an "inverse amplitude amplification" step isolates the desired element by reversing its phase and amplifying its amplitude) based on a transformation matrix (paragraph [0145]... matrix of neighbours N ; Fleischer et al paragraph [0064]...4D-coincidence marix).



Claim 14 has similar limitations as claim 6. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 


Response to Arguments
Applicant's arguments filed 5/20/2021 have been fully considered but they are not persuasive. 
Macready et al clearly teaches a system (paragraph [0044]...hybrid computer system (i.e., a hybrid problem solving system)) comprising:
a memory that stores computer executable components (paragraph [0029]...system memory [1108]); 
and a processor (paragraph [0189]...digital processor 1106) that executes the computer executable components stored in the memory, wherein the computer executable components (paragraph [0189]...system memory 1108 stores a set of modules 1131, 1132, 1133, 1134, and 1135, each of which may include a respective set of instructions executable by digital processor 1106) comprise:
a reduction component (paragraph [0188]...software modules 1131-1135) that reduces (paragraph [0189]...minimized ; paragraph [0095]...at 702, an iteration cycle is initiated to determine a bit string that at least approximately minimizes the function, e.g., a bit string that at least approximately minimizes the real number value output from the function) a first computing problem (paragraph [0095]... at 701 a function is defined via the digital computer/classical computer. The function may receive a bit string indicating binary states of a number of function parameters as an input and may provide a real number value as an output ; Examiner’s Note: Defining a Function is the first computing problem and the reduction component minimizes said function (first computing problem) ) of a problem type (paragraph [0189]...at least one objective function) to a second computing problem (paragraph [0095]...at 703, bit strings are generated via the quantum processor, where each bit in a bit string corresponds to a state of a respective qubit in the quantum processor. Bit strings may be generated via, for example, adiabatic quantum computer and/or quantum annealing. At 704, the bit strings generated by the quantum processor are processed by the digital computer. Processing the bit strings may include determining a respective real number value output by the function for each bit string, or for a subset of the bit strings) of the problem type, wherein the first computing problem is not executable by a quantum circuit (paragraph [0095]...at 701 a function is defined via the digital computer/classical computer), and second computing problem is executable by the quantum circuit (paragraph [0189]...quantum processor 1103);
an execution component (paragraph [0188]...programming subsystem 1161, evolution subsystem 1162, and readout subsystem 1163) that facilitates execution of the second computing problem by the quantum circuit at a quantum computer (paragraph [0018]...the system may further include a programming subsystem that programs the quantum processor with the configuration of programmable parameters; an evolution subsystem that evolves the quantum processor; and a readout subsystem that reads out a state of the quantum processor), the execution of the quantum circuit resulting in a first output (paragraph [0025]...reading out first state ; paragraph [0095]...the bit string that satisfies the exit criterion is returned via the digital computer ; (paragraph [0188]... readout subsystem 1163) corresponding to the second computing problem; and
paragraph [0188]...evolution subsystem 1162 ; paragraph [0090]... evolving the quantum processor may involve performing at least one of adiabatic quantum computation and/or quantum annealing via the quantum processor, in which case evolving the quantum processor may include evolving a disordering signal that contributes off-diagonal terms to the system's Hamiltonian until, at the end of the evolution, the system is predominantly ordered with diagonal terms in the system's Hamiltonian dominating any off-diagonal terms. For example, at the end of the evolution the off-diagonal terms in the system's Hamiltonian may be substantially zero, whereas at some point earlier in the evolution (i.e., at some point where the annealing schedule s is less than 1, such as when s is near to but greater than zero, or when s .about.0.5) the off-diagonal terms in the system's Hamiltonian may dominate any diagonal terms)  that maps the first output to a second output (paragraph [0025]...reading out second state ; paragraph [0188]... readout subsystem 1163)  corresponding to the first computing problem.

The examiner revised his rejection using the same Macready et al reference. The first computing problem (paragraph [0095]... at 701 a function is defined via the digital computer/classical computer) is clearly not executable by the quantum circuit. The applicant should have limitations clearly detailing the “first computing problem” and the “second computer problem.” It is very well known that computer programs have a plurality of problems that need to be solved. Also, the applicant should have limitations detailing the reason why said “first computing problem” is not to be executable by the quantum circuit. The applicant’s limitations are very broad and can be interpreted in various ways. Therefore, Macready et al shows all the limitations as claimed. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRANDON S COLE/Primary Examiner, Art Unit 2122